Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: operation portion and injection portion, in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “when the needle moves toward thereby preventing the needle tube from moving backward”. This is unclear. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-13 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated Savvouras (US 10463399).
Regarding claim 1, Savvouras discloses a needle-type endoscope (FIG. 6A), comprising: 
a camera tube (stiff portion 36) having an image capturing means accommodated therein (Tip 18 houses the digital imaging sensor chip and distal end of the illumination fibers 19.);  
a needle covering the camera tube from the outside (FIG. 8) and having a sharp tip formed in a front end thereof to make an incision in a human body (FIG. 6A); and 
a handle (Y-hub 20; FIG. 11A; handle 31), wherein a length of the camera tube is formed to be longer than a length of the needle (FIG. 11A).  

Regarding claim 3, Savvouras discloses wherein the camera tube and the needle are disposed in such a manner as to share a same concentric axis (FIGS. 4A-4B; col. 16, lines 8-17).  
Regarding claim 4, Savvouras discloses wherein a diameter of the needle is formed to be equal to or less than 4mm (Hollow needle has an outside diameter less than 2.1 mm).  
Regarding claim 5, Savvouras discloses wherein a space between the needle and the camera tube is used as a passage through which medicine or saline is supplied (Lumen of the needle provides fluid flow path; claim 1).  
Regarding claim 6, Savvouras discloses a needle-type endoscope (FIG. 6A), comprising: 
a camera tube having an image capturing means accommodated therein (Tip 18 houses the digital imaging sensor chip and distal end of the illumination fibers 19.); 
a needle covering the camera tube from the outside (FIG. 8) and having a sharp tip formed on a front end thereof to make an incision in a human body (FIG. 6A); and 
a handle (Y-hub 20; FIG. 11A ; handle 31) coupled to the needle (handle 31; FIG. 11A) having the camera tube accommodated therein, wherein a length of the camera tube is formed to be longer than a length of the needle (FIG. 11A).  
Regarding claim 7, Savvouras discloses wherein the camera tube and the needle are disposed in such a manner as to share a same concentric axis (FIGS. 4A-4B; col. 16, lines 8-17), and the camera tube is provided in such a manner as to be moved forward and backward in a sliding manner inside the needle (FIGS. 4A-4B; col. 16, lines 8-17). 

Regarding claim 11, Savvouras discloses wherein the inclined portion is close to or in contact with one surface of the camera tube when the camera tube moves forward (FIG. 10A).  
Regarding claim 12, Savvouras discloses wherein the camera tube is provided with a fixing projection protruding on one surface thereof (projection near side port 6; FIG. 7).  
Regarding claim 13, Savvouras discloses wherein the fixing projection is provided in such a manner as to be engaged with the inclined portion in a state in which the camera tube goes past the inclined portion when moving forward thereby preventing the camera tube from moving backward (In use, when the sheath 2 of the camera is rotated to make side window 6 facing downward (FIG. 7), the projection near 6 can be engaged with the tip of the needle to prevent the camera form moving backward.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savvouras in view of Weststrate (US 20070078397).

Regarding claim 15, Savvouras does not expressly disclose wherein the fixing groove is provided in such a manner as to be engaged with the inclined portion when the camera tube moves toward thereby preventing the camera tube from moving backward. Weststrate teaches wherein the fixing groove (annular recess 61) is provided in such a manner as to be engaged with a inclined portion (stopper 17; FIG. 3) when the needle moves toward thereby preventing the needle tube from moving backward (FIG. 3; Para [0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Savvouras and include groove portion in the distal portion of the camera so that needle could be fixed on the groove preventing forward movement of the needle when not needed (Para [0040] of Weststrate).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savvouras in view of Brown (US 20160235431).
Regarding claim 8, Savvouras discloses an injection portion for communicating with a space between the camera tube and the needle to allow medicine or saline to be injected (As can be seen from FIGS. 4A-4B, the injection portion communicates with the space between the camera tube and  the needle as the fluid is passed through space 37.). Savvouras does not expressly discloses wherein the handle has a top surface provided with an operation portion for allowing the camera tube to move forward and backward. Brown teaches wherein the handle has 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Savvouras to include slider on the handle as taught by Brown because such slider would allow to control axial movement of the camera in a convenient way. 
Regarding claim 9, Savvouras discloses wherein the handle has a front surface or a top surface provided with a button portion for photographing and capturing an image acquired through the camera tube (The handle 31 may also contain a switch on its outside surface (not shown in FIG. 11). Such switch can be easily accessible (even blindly) by the surgeon's hand/fingers during the procedure.) for photographing and capturing an image acquired through the camera tube (The switch can be used to initiate the capture of images or live video onto the storage device in the video processing hardware 25.).  

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795